[Sun Life Financial logo] October 20, 2008 VIA EDGAR Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: Certification pursuant to Rule 497(j) Sun Life (N.Y.)Variable Account C ("Registrant") Files No. 333-99907 and 811-04440 Commissioners: Pursuant to paragraph (j) of Rule 497 of Regulation C under the Securities Act of 1933, as amended ("Rule 497"), in lieu of filing under paragraph (c) of Rule 497, I hereby certify that the forms of prospectus and statement of additional information for the above-captioned Registrant, each dated October 20, 2008, that would have been filed under paragraph (c) of Rule 497, do not differ from those contained in the amendment to the Registration Statement on Form N-4 that relates to the prospectus and statement of additional information, being Post-Effective Amendment No. 16, and that Post-Effective Amendment No. 16 was filed electronically with the Securities and Exchange Commission via EDGAR on or about October 20, 2008. Sincerely, /s/Elizabeth B. Love Elizabeth B. Love Counsel
